Citation Nr: 9916775	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-43 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left thigh with compound comminuted 
fracture of the left femur and shortening of the left lower 
extremity with limitation of motion of the left knee, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel




REMAND

The appellant served on active duty from July 1965 to July 
1967.

This appeal arises from a June 1996, Department of Veterans 
Affairs Regional Office, St. Petersburg, Florida (VARO) 
rating decision, which, in pertinent part, denied the 
appellant an increased rating for his service-connected 
residuals of a gunshot wound of the left thigh with compound 
comminuted fracture of the left femur and shortening of the 
left lower extremity with limitation of motion of the left 
knee, evaluated as 40 percent disabling.

The Board denied the appellant's claim regarding this issue 
in an April 1998 decision.  The appellant appealed the 
Board's denial to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
and the Board's decision was vacated regarding the above 
issue pursuant to a November 1998 Order, following a Joint 
Motion for Remand on One Issue, for Dismissal of Two Issues, 
and to Stay Further Proceedings.

In pertinent part, the November 1998 Order required the Board 
to obtain medical opinion as to the muscle groups involved as 
a result of the gunshot wound.  In view of the appellant's 
complaints of pain associated with the gunshot wound, the 
Board was also required to consider the factors set forth at 
38 C.F.R. §§ 4.40, 4.45 and 4.49; to do so will require 
additional medical examination.  See DeLuca v. Brown, 8 
Vet.App. 202, at 204-206, 208 (1995).  

Accordingly, REMANDED for the following development:

1.  The appellant should be scheduled for 
VA examination by an orthopedic 
specialist to determine the nature and 
severity of residuals of the gunshot 
wound to the left thigh. The claims file 
and a copy of this remand should be made 
available to the examiner.  Any indicated 
tests or studies should be performed.  

The examiner must provide a thorough 
description of all residuals of the 
gunshot wound to the left thigh, to 
include identification of all muscle 
groups involved, description of scars, 
degree of leg shortening and ranges of 
motion of all affected joints.  In 
addition, the examiner should provide 
opinion as to the severity of injury to 
the muscle group or groups involved, 
using the terms of the rating schedule: 
"Severe", Moderately Severe", 
"Moderate" and "Slight".  Finally, the 
examiner must render objective clinical 
findings concerning any pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, 
associated with the gunshot wound to the 
thigh.  The report of the examination 
should reconcile the appellant's 
subjective complaints of pain with the 
objective findings on examination. 

2.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

3.  VARO should then readjudicate the 
issue on appeal under the old and new 
criteria for rating muscle injuries with 
consideration of the additional evidence, 
and, if VARO continues to deny the 
appellant's claim, furnish him and his 
representative an appropriate 
supplemental statement of the case.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board. 

The purpose of the REMAND is to procure clarifying data and 
to satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


